Title: To James Madison from Robert Brent, 7 June 1806
From: Brent, Robert
To: Madison, James



Dear Sir
City of Washington June 7th 1806

You will excuse me for reminding you that the Commission of Mayor ceased on the 1st. Inst. and that it becomes necessary some appointment should be made, as business occurs daily which cannot be done by any other
I wished the president could have got some other person to execute the Duties of this office; but in consequence of your intimation, that it would be more agreeable to him, that I should continue to act, I am ready again to take upon myself the tasks, and will accept the commission accordingly.  With sentiments of Esteem and respect I have the honor to be Dear Sir Your Obt. Sert.

Robert Brent

